          Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 1 of 29




                                                            Ab aha G
                                                             P Se P ai i
                                                          ag      g ai c

                                                                                                     N e be
The H      ab e R be            W Leh b ge
U i ed S a e Magi a             e J dge
U i ed S a e S he               Di ic C    f Ne Y
   Pea S Ne Y                    NY

                                            Re HPD M i     Be E c ed f Se e e C fe e ce i Ca e
                                            Ab aha G   e a The Ci f Ne Y    e a Ci i Ca e N
                                              c

Dea J dge Leh b ge


      The f              i gi       i e       i hh         i i a d e ec            hi H                ab e C        M Ja         i e Pa
      M La a J              a M Jea           e Wi ia        a d he Defe da
      I P ai i                    I a        he           e ai i i      hi ca e
      Ba ed                i ed g           d I       e    i ca               e Defe da              HPD             ece          i
      e c eL             i e Ca         Sha a a Pe Nidia D               i Nic e L               d      Ma      Ma he
      A        e Ma ie He d ic                 Ha         d Wei be g Nic L             dg e Sa a ha Sch                   fe d Ja e E
      J h            Ma ga e B                 He e R e ha Baaba Ha                             Ed i L g a d Vic             He a de
      f         he e e e            c       fe e ce
      D e                e e      a i g ci c          a ce     f hich M Defe da                      HPD i      e a a e Id
      ha e he abi i               a ic a e a he ea                 ha hi               i        h      d be de ied b       I i i          e
          ea        de            a i g h i i hea i               a a ed ha                a a he Defe da             a    ea b a
      Defe da             a e hi c          fe e ce e i           a d ec g i e he e i                    e      f          ged
      h        ee        e d i g he a de ic c Defe da                         c        e        he c    fe e ce a d i h a             e
           i d d Defe da                c     ide     ha        ib e ea           e eed          be a e             ad a      e ia
          e e e
      Firs a a a e                 ff       da e a fai e           hi         i        h        d ha e bee          b i ed b
      N e be                                a d g a ed e a              e i e               e        d Whi e I            ce ai
      a        ecia e he eed f              e ibi i a d e e i             i        i       Sae          ceedi g I a e ea ed


                                                                   1
            Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 2 of 29




        ha       ed b a d                       b e a da d                         ced a e                  ie e               e ec        i e        e f ced
        de i e                        he ea he Defe da                                      e e g a ed b J dge C                            E           ee a d C
        Ce               a            a         i               abidi g b                       ced e a he dee ed
        Second I did                                       a d                ch            e Defe da                 The          e e each ch e d e                      hei
            e        a i                  e e              i    hi a              ci        b each f ad i i a i e d cia d ie                                              e       a
        ab e f                       b ic              e            f       ea           e Ma               Ma he              Ba ed        he ec d Sha a a Pe
        Nidia D                      i Nic e L                      d        Ed i L g Sa a ha Sch                                   fe d a d Vic                He a de               ee
        a di ec                  i              ed i                ce i g                  a       ica i
        F       he           he e e e ha                        i       ic ed                   ea d i i                   f    he a        ica       hea i             a a           ha
         he e ec i e e e a HPD C                                                       ai           C         e Ci C                ci L         i e Ca             A         e Ma ie
        He d ic                           Ha        d Wei be g Nic L                                    dg e Ja e E J h                         Ma ga e B                      Baaba
        Ha           a d He e R e ha ca e he i e                                                              ec g i e he h            i cc                 i       i a         dab e
        h        i g ha i                           e be                    d a ci i a f d                    b The             b ic i e e c            i       e         be
        de a a ed b he e ec i e e e ef e                                                             add e            ha i ea          ha        e i gi         he a          ica i
                ce           O        g ie a ce a i e f                                a ca a               hic b each f i eg i                 The         b ic i e e
            a a              ca ef a e i                                a he ha d                       i g he            be          de he         g
        The Defe da                             ch ice                  a         f hich e ai ed                       e        ai ed a ea a e ha e i                     ic ed
        P ai i               i e            e ib e ha                       a d             Thei i di e e ce                               ged h          e         e d i g he
            a de ic i i                             ib e            ga            The h                  de      ai       hei         ii            he H                ab e C
        a d              P ai i             bef e c                          i iga i            e       e
        Third he fac ha Nic e L                                                d        i               i ed i       he         cia Ci          a       da aba e a a HPD
        e                ee c               ed b a f a d e                                          e ha       a c ea ed f            he a d he i                   a            di ed
                     a                      i          i        hea i              a a              M L          d             a    ea a d e          ai he ab e ce
         he              cia Ci                 a              da aba e



1
 M c      ai i        a     ch i     ai    i c di g                                             a e a ec e a i                ceedi g     cha ge a id de
 b di ega d f      cia     ced e ega di g a ig e                                                   f e a ed ca e c di ega d f    cia     ced e ega di g he
 a d a ig e          f ca e I gi e e        ee a   e                                            HPD a e ded FOIL a              i ed       ab   Ja a
     I ead i a de i e ed            ab   Ma ch                                                      I hei A      e Re      de ca a         e he e     da e
  ih        idi g a e a a i a           he de a Te i                                            g i i FOIL O de he T ia C           a ch e ig e hi
fac a i ig ed        age f P ai i a da i hich                                                    eci ca ef ed he T ia C        c     ic c c i      ee
EXHIBIT G f P ai i c             ai


                                                                                                        2
            Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 3 of 29




        Fo r h he e ide ce f f a d i Wa e i e S                                                  a ei               e     he        i g The                    be            f        a f
        a        ica         h c            i        e        e        a a         e          a Ic              i        e              e     c ea             f     a
        e        a ai                           ec e                   The bi a e                  di ca i                       f he eg a                     ag ee e                i
            e          e     i iga i            f        he ca         i            e i                h i                          i a i g hi                 ae                A M
        L        i e Ca           a d M B e da R e                                ig a            e ae                   he Wa e i e S                        a e eg a
        ag ee e              a he e                     ea        he h           d hea egi i a e c                            ce            f a i e f a d ha i
            a i g ace                  b ic                  e             de hei                e ii
        Fif h f              a dece c                   a d       i    i h             d e ec f                         aa          he dicia c                      cie ce ha he
        Defe da              ca                 a e he i e                   a e             ice f he                             ged        e i g P ai i c                           i        e
                e d e Re ec f                           a d i                       ea           ab e i d                     h     a ea                  a he               ai           f
        e ide ce ca                    ec           ci e h P ai i                   h        d ha e                          e a        he        i           e d i g he
            a de ic Rea                    ab e i d e ec a d h                               ea         f h e e ec i e                        fh              i g age cie                     h
        a ea i g             be e c ed h                          di       ead               e a a eh                         hi            e i gc             d be e                 ed
        I deed he e                    e        e            be e c ed              c        i         ei       ic i g ha               f             he had                               e
            ha he a e i c                       e e de ia f he h                                 he ha e i                   ic ed a d c                  i     e        i       ic
        P ai i a d i i                              f        he g d fai h a                   ica               P            a          a ea          f            e i g he
            h     d ha e he dece c a he e                                   ea                   de a d he i                       ac        f hei             ic        d c
        Si h HPD i a                       b ic h                i g ih                            b dge                     ai g             bi i             i Ci f                 d a d
                       i i    i N               Ci f              d    The             cia        eb i e                f HPD a d BG a e ab                         da                ih
                ca a i            ab            a            c               i i gc                i        e             e         e a Ne Y                       e ha e acce
                afe a d ade        a ea                  dab e h            i g A             ee a                  e BG h                  e age a e
                                                      H           eie ha f     a a da       f A B ea i g G    d h e
                                                     i a             e We       ide a f    ec      f a a     d
                                                               ha he e e ec e f            he a a f h e e e
                                                     achie e abi i a d eb i d hei i e i h i g            f i di id a
                                                     e e ie ci g ee h e e e             h ae     e ead     a ii
                                                     i     e a e h i g a e a h e h a ha e                  gg ed i
                                                        he h i g       ga        Safe Ha e     e a a e a i e ife
                                                       he ee     i a e afe c ea a d a dab e h        e
                                                     acc       da i    O i e ca e a age e a d c i ica e ice a e
                                                     a ai ab e       he he ec e e a e h i g


2
    h   c        ci     cg    b dge                  c       e             ad i e                                        HPD                 df


                                                                                        3
                     Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 4 of 29




             Se en h                 he     he a de ic e                   ed Defe da                c e      e e a ed               he ea             f
             e         a di a i e i De i e he a de ic aci g he h                                              ee                    ai       a a i c ea ed
             hea h i                 a d a bei he                 ge f dea h          i hi h          ee      he e            Defe da             did               h        a
             i a fh                  a i    I        ead he              ade a e ie        f fa e c ica            e          e ea e          hich a hi g
             c            ide ed a e            hi g h              f adi ic
                                                           Thi i he i e he fa i ie             f he he e     e i a bigge
                                                            a he e e d e bef e aid L i e Ca              he C       i i e
                                                           f he Ne Y Ci De a e              fH i gP e e a i a d
                                                          De e     e     HPD Ma
                                                           We a e ea ed i      d ce e cha ge         he H i g C        ec
                                                             e     ce ai ed a        i g Ne Y e i          ab e a dab e
                                                          h i ga      ic a       ib e d i g he COVID c i i a d be d
                                                          We a e c   i ed         i g i h de e e a d a e i g age
                                                          e edi e he ea i g f de e      e       hi e ai ai i g a c ea
                                                          c i e        ce a d       g     ec i     f a ica       A i

             Eigh h HPD                      d       age           a d e             age         O cia Ma e i g Ha db                                  ae
                                            H
                             e e Refe a he Age c a e i e ha a            a      i   f he
                      c         i    efe e ce i       a d     i a cia ed i h a        he
                      addi i a efe e ce a d e a ide he e i i g be e a ide a h i g f
                      h eh d he e idi g i e e ge c he e a d efe ed b he Ci a              g
                      a ch h e e a ica           ee he e i e e        f he a icab e efe e ce
                          e a ide a d a     he a icab e   g a e igibi i c i e ia
P ai i i a a id DHS efe a i ce Se e be               Wh       he c i e            e hi e
  a    he       a i ed ca dida e c i e e          hei e be ed a a e
       Nin h f      a ai a a d i            h    d Defe da     e d a e i a ed
             ega fee a he e                          ea              a     e a d eigh a                e      h ha e                      ed c         e h               f
                     e a ea           a d hich                d be           e ha            i e P ai i              e        f       he e         e       ea
             F          he          e e P ai i             be g a ed he a a                  e       d i g he ee he                       igi a            a i ed
                 J        e            i addi i               a i g ega fee Defe da                             d ha e had a addi i                        a
             i        e            hich A       e a           e ed          a         f          ia a ba        a I i high                         ec f                 b ic
             h            i g age cie                e d                    i fee a d f fei a addi i                      a                        e               de i e a


3
       ://       .    1.c     /   c/a -b        /c    a      -b    /2020/05/30/200-        e e -fa    e - e   -a a        e       -beca    e- f- e- a de       c
    h p                 ne        orkco n poli ic com                           ci     rela e r le for affordable ho                  ing lo er
    h                       cg a e h d d                          ad df e ice              a e i g ha db             df
    P ai i            a i ed f he e e a c                         i b ad


                                                                                      4
          Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 5 of 29




            i c      e i iga              a a        dab e a a      e       f           hich he          a i ed f         e ecia          d i g he
          a de ic
      Ten h he igh f                      ade     a e he e i        e e ab i hed i Ne Y                                 S a e Callahan v Carey
      No           425 2 Sup Ct N Y County Cot 1 1                                        Eldredge v Kock 11 Misc 2d 163 N Y
      Sup Ct 1 3 McCain v Koch 511 N E 2D 62 N Y 1                                                           The aid ca e hea i             e ied
      A ic e XVII Sec i                         f he Ne Y           S a eC                i        i
                                                 he aid ca e a d                         f he eed a e                   b ic c   ce        a d ha be
                                                     ided b he a e a d b                          ch f i        bdi i i          a di           ch
                                                 a    e a db         ch ea                a he egi a                 e a f            i e            i e
                                            de e        i e
      D e          he a de ic he e he e a e e                            e e da ge                       a d i ade          ae A          e a
          e e ab i hed igh f                    ade        a e he e i bei g de i ed b bei g f ced i                                   ha        f
      c     di i         i     hich he e i a high i e ih d f c                                ac i g COVID                  Re ec f                   h
      h       d he Defe da                        b ic h       i g age cie c                  i        e h     i g i di e e ce             he
      de i a i               fA       e a                  ec ed igh f          ade       a e he e
      I c      c     i        f       a    f he af e aid ea                     f       he ea            e a a i gf                he EXHIBITS
      be       a df               a        he     he ea             hich P ai i ca                           a ic a e hi              i         h       d be
      de ied
      P ai i f               he a          ha he H             ab e C               c     ide e              e i g Defe da         B e da R e
           be a ai ab e d i g he c                    fe e ce
      P ai i f               he a          he Defe da           C        e a d Defe da                              ec g i e ha a h                 a i a ia
      e e e          ha           e e bee              e a a ed a d                      a e ei                ea       e a d ac i e                   i
      di e e         e e e                      ibi i ie                        ee d              d          Fi a       P ai i h           a aai
      a     Defe da                   a         ach he e e e             c          fe e ce i h a                   e     i d


Re ec f      S b i ed


Ab aha G




                                                                        5
          Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 6 of 29




Effective 07/01/2018
  07/01/2018
        Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 7 of 29
            EXHIBIT A1                 MARKETING HANDBOOK, SECTION 5: DETAILED SELECTION POLICIES
                                                                        5-1: Set-Asides and Preferences


D.   RESIDENCY PREFERENCE FOR NEW YORK CITY RESIDENTS

     After fulfilling the disability set-asides and Community Board, municipal employee,
     and any remaining preference requirements, applicants in the general pool who
     reside in New York City must be processed before non-residents.

E.   ADDITIONAL SET-ASIDES AND PREFERENCES

     There may be additional preferences and set-asides tied to certain government
     programs or funding sources. However, they are subject to the same resident
     selection criteria and application process and must be approved by the Agency.

          The Marketing Plan and Project advertisement must reflect all set-asides
          and preferences.



F.   HOMELESS REFERRALS

       1. The Agency may require that all or a portion of the Mobility Disability Set-
          Aside Units and Hearing/Vision Disability Set-Aside Units, the Community
          Preference Units, the Municipal Employee Preference Units and/or units
          associated with any other additional preference and set-aside then existing,
          be set aside as housing for households then residing in emergency shelter
          and referred by the City as long as such homeless applicants meet the
          requirements of the applicable preference or set aside and any other
          applicable program eligibility criteria. This requirement may apply to initial
          rentals and/or re-rentals.
       2. The Agency may also amend these policies and procedures for individual
          Projects (for initial rentals or re-rentals from a waiting list) to authorize the
          owner to give a preference or set-aside for referrals of homeless persons
          from the Department of Homeless Services, provided that the homeless
          persons meet program eligibility criteria (i.e., have incomes at or below the
          maximum allowable income for eligibility).

G.   REFERRALS

       The Agency may refer to the Marketing Agent potential applicants who are being
       relocated or displaced due to a governmental action. The Marketing Agent, if
       directed by the Agency, must first offer units to these referrals. Their applications
       must be processed according to program selection criteria for eligibility and the
       Agency must complete its review before any referred applicant may be offered a
       lease. Referrals must be entered into a separate log by the Marketing Agent or a


                                        Page 40 of 73
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 8 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 9 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 10 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 11 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 12 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 13 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 14 of 29
        Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 15 of 29



                                                                   Breaking Ground/Waterline Square
                                                                     330 West 42nd Street, 14th Floor
                                                                              New York, NY 10036

       6/10/2019

         Abraham Gross
       40 West 77st
       10C
       New York, NY 10024

Re:    Waterline Square
       675 West 59th Street | 400 West 61st Street | 645 West 59th Street
       New York, NY, 10023
       Log #:__5695__

Dear Applicant:
We received your application for residency in the project indicated above. Based on the
guidelines for eligibility for this project, your application has been rejected for the following
reason(s):


___    1. Upon       complete review, your income and/or household size does not meet
       the
             guidelines. See attached income eligibility chart.

                      Your household income: ________

                      Your household size: _________


___    2.     Your income does not demonstrate a continuing need.

                !Assets
                !Property  Ownership
                !Other:
                  Gift Income
                !

___    3.     Criminal background check:



__X__ 4.     Your application and/or documentation has been found to include
inconsistent
             information.



___    5.    Failure to schedule an eligibility appointment or failure to attend a
       scheduled and
             confirmed appointment.




ENGLISH REJECTION NOTICE
                                                                  PETITIO   PET
                                                                  NER’S     ITIO
                                                                  NOTE:     NE
                                                                  THIS      R’S
                                                                  WRITTE    NO
                                                                  N         TE
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 16 of 29




                                                                  ADMISSI   (2):
                                                                  ON BY     THE
                                                                  THE       CO
                                                                  DECISIO   URT
                                                                  N         ’S
                                                                  MAKER     CH
                                                                  EXPRES    ARA
                                                                  SLY       CTE
                                                                  REFUTE    RIZ
                                                                  S         ATI
                                                                   THE      ON
                                                                  HON.      OF
                                                                  COURT’    PET
                                                                  S         ITIO
                                                                  FACTUA    NE
                                                                  L         R’S
                                                                  CONCLU    FAM
                                                                  SION      ILY
                                                                  THAT      GIF
                                                                  THE       T
                                                                  INCONSI   INC
                                                                  STENT     OM
                                                                  INFORM    E
                                                                  ATION     IS,
                                                                  IN THE    RES
                                                                  FIRST     PEC
                                                                  REJECTI   TFU
                                                                  ON WAS    LLY,
                                                                  BASED     AN
                                                                  ON        UTT
                                                                  FAMILY    ER
                                                                  INCOME    DIS
                                                                  .         TOR
                                                                  RATHER    TIO
                                                                  IT WAS    N
                                                                  BASED     OF
                                                                  ON        PET
                                                                  WHAT      ITIO
                                                                  MR.       NE
                                                                  FONG      R’S
                                                                  ALLEGE    SUB
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 17 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 18 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 19 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 20 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 21 of 29
         Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 22 of 29
                                        MARKETING HANDBOOK, SECTION 5: DETAILED SELECTION POLICIES
OLD HANDBOOK-2018                                                                 5-5: Continuing Need


            applicant’s household who leases rental residential real property must
            terminate the lease for and surrender possession of such rental property on
            or before the move-in date for a rental affordable unit or the date of purchase
            for a homeownership affordable unit.
         2. For a homeownership affordable unit, the applicant must agree to
            continuously occupy the affordable housing unit as his or her sole primary
            residence, residing there no less than 270 days per year, with the exception
            of days spent on active military duty or subleasing (where permitted by the
            project’s regulatory documents).
         3. For a rental affordable unit, the applicant must agree to the requirements in 5-
            5.D(2) except where preempted by other laws.

   E.   GIFT INCOME
         1. Households receiving gift income exceeding $10,000/year are not eligible
            unless they would be income-eligible with or without the gift income.
         2. The following are not gift income and should not be included in the income
            calculation: (1) gifts of groceries for children in the household, (2) the value of
            free or reduced school lunch, or (3) the value of meals provided to the elderly
            or needy.

   F.   OTHER RESTRICTIONS
         1. If a unit is also subject to statutory restrictions, such as Inclusionary Housing
            in the New York City Zoning Resolution, additional rules may apply to
            property ownership, asset limit, and primary residence policies. The
            Marketing Agent must consult the Project’s regulatory requirements for
            details. If a unit is also subject to another governmental subsidy, such as
            State Tax Credits, that program’s governing agency should be consulted
            regarding any additional or different income and asset requirements.
         2. If, after processing the entire lottery log, a development is experiencing
            difficulty in leasing or selling the remaining units or subsequent re-rentals or
            resales, HPD/HDC may modify the Continuing Need policies to ensure that
            available affordable units are occupied in a timely manner.

             All asset limit, property ownership, and occupancy requirements must
                 be disclosed in the Marketing Plan and approved by the Agency.




                                         Page 58 of 73
      Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 23 of 29

NEW HANDBOOK-2020
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 24 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 25 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 26 of 29
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 27 of 29
         Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 28 of 29




City University of New York (CUNY)
CUNY Academic Works

Capstones                                                   Craig Newmark Graduate School of Journalism


Fall 12-16-2016

New York City’s Affordable Housing Lottery: Inconsistent
Screening Methods and Lack of Government Oversight
Donna M. Airoldi
Cuny Graduate School of Journalism




How does access to this work bene;t you? Let us know!
More information about this work at: https://academicworks.cuny.edu/gj_etds/178
Discover additional works at: https://academicworks.cuny.edu

This work is made publicly available by the City University of New York (CUNY).
Contact: AcademicWorks@cuny.edu
Case 1:20-cv-04340-RWL Document 70 Filed 11/05/20 Page 29 of 29
